DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata (JP 2015-040031, see machine translation provided) (Hata ‘031).

Regarding claim 1, Hata ‘031 discloses a pneumatic tire (Figs. 1-2: 1) comprising: a pair of bead portions (Figs. 1-2: 11, 12); at least one carcass layer (Figs. 1-2: 13) extending between the pair of bead portions; a belt layer (Figs. 1-2: 14) disposed outward of the carcass layer in a tire radial direction; a tread rubber (Figs. 1-2: 15) disposed outward of the belt layer in the tire radial direction; a pair of sidewall rubbers (Figs. 1-2: 16) disposed outward of the carcass layer in a tire lateral direction; and an electrically conductive portion (Figs. 1-12: 52) extending between the pair of bead portions and having at least one separation portion (Figs. 1-2: see how two electrically conductive components are provided on opposite sidewalls with a separation from each other in the crown region) ([0035]), the electrically conductive portion (Figs. 1-2: 52) having a linear structure (Figs. 1-2), the linear structure including an electrically conductive linear member formed in a linear shape by molding an electrically conductive material with an electrical resistivity of less than 1 x 10^8 Q/cm ([0042], [0068]), and the electrically conductive portion has first and second members separated by the separation portion (Figs. 1-2: see how two electrically conductive components are provided on opposite sidewalls with a separation from each other in the crown region) and disposed displaced from each other in the tire circumferential direction (Figs. 10-11: 52) ([0058]).

Regarding claim 2, Hata ‘031 further discloses that the separation portion (Figs. 1-2: see where member 52 has a break in the crown region) is positioned outside a region between the bead portion (Figs. 1-2: 11) and the belt layer (Figs. 1-2: 14).

Regarding claim 3, Hata ‘031 further discloses that the electrically conductive portion (Figs. 1-2: 52) is disposed continuously between the bead portion (Figs. 1-2: 11) and the belt layer (Figs. 1-2: 14) in at least one region of regions between the pair of bead portions and the belt layer (Figs. 1-2) ([0007], [0042], [0055]).

Regarding claim 4, Hata ‘031 further discloses that the separation portion (Figs. 1-2: see where member 52 has a break in the crown region) is positioned inward of the belt layer (Figs. 1-2: 14) in the tire radial direction having a widest width in the tire lateral direction of the belt layer.

Regarding claim 5, Hata ‘031 further discloses that the tread rubber includes a cap tread (Figs. 1-2: 151) constituting a tire ground contact surface ([0023]), an undertread layered (Figs. 1-2: 152) inward of the cap tread (Figs. 1-2: 151) in the tire radial direction ([0023]), and an earthing tread (Figs. 1-2: 51) having an volume resistivity of less than 1 x 10^8 Q*cm ([0037]), the earthing tread (Figs. 1-2: 51) passing through at least the cap tread (Figs. 1-2: 151) to be exposed to the tire ground contact surface ([0036]). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP 2015-040031, see machine translation provided) (Hata ‘031) as applied to claims 1 and 5 above.

Regarding claim 6, Hata ‘031 further discloses that the tire has a section width of 195 mm (i.e. tire size of 195/65R15) ([0048], [0085]). Hata ‘031 also illustrates that a distance D between an end portion of the separation portion and a position closest to the end portion of the separation portion in the earthing tread is approximately 14% of the section width (See annotated Fig. 1 below). In other words, the distance D is approximately 27 mm, which falls within the claimed range of D ≤ 50 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a distance D between an end portion of the separation portion and a position closest to the end portion of the separation portion in the earthing tread. While the figure is not expressly drawn to scale, one of ordinary skill in the art before the effective filing date of the claimed invention would have nonetheless found it obvious that the distance D between an end portion of the separation portion and a position closest to the end portion of the separation portion in the earthing tread falls well within, or is at least capable of falling well within, the claimed range of D ≤ 50 mm. 
Moreover, Hata ‘031 discloses that static electricity generated in the vehicle is discharged from the tire rim (Fig. 1: R) to the road surface from the earthing tread (Fig. 1: 51) through the rim cushion rubber (Fig. 1: 17), the conductive portion (Fig. 1: 52), the belt layer (Fig. 1: 14), and the undertread (Fig. 1: 152) ([0031]). As a result, the charging of the vehicle due to static electricity is suppressed ([0031], [0050]). Furthermore, the earthing tread (Fig. 1: 51) and the conductive portion (Fig. 1: 52) form a charge suppression structure (Fig. 1: 5) ([0031]). The positioning of the earthing tread (Fig. 1: 51) and the conductive portion (Fig. 1: 52) in the charge suppression structure (Fig. 1: 5) includes a separation portion, as discussed above in claim 1, and thereby that separation portion affects the discharge of the static electricity generated in the vehicle from the tire rim to the road surface. In other words, the distance between the end portions of the earthing tread (Fig. 1: 51) and the conductive portion (Fig. 1: 52) is a result effective variable that will affect how efficiently static electricity generated in the vehicle is discharged. While Hata ‘031 does not explicitly disclose the value for a distance D between an end portion of the separation portion and a position closest to the end portion of the separation portion in the earthing tread, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said distance D. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a distance D between an end portion of the separation portion and a position closest to the end portion of the separation portion in the earthing tread. In the present invention one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to optimize the distance D between an end portion of the separation portion and a position closest to the end portion of the separation portion in the earthing tread in order to efficiently discharge static electricity generated in the vehicle.

    PNG
    media_image1.png
    433
    625
    media_image1.png
    Greyscale


Claims 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP 2015-040031, see machine translation provided) (Hata ‘031) as applied to claim 1 above, and further in view of Hata (JP 2016-078742, see machine translation) (of record) (Hata ‘742). 

Regarding claim 7, Hata ‘031 does not expressly recite that the electrically conductive portion is formed by intertwining a plurality of linear members including at least the one electrically conductive linear member.
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, comprising: a pair of bead portions (Figs. 1-2: 11) ([0013]); at least one carcass layer (Figs. 1-2: 13) extending between the pair of bead portions (Figs. 1-2: 11) ([0007], [0013]); a belt layer (Figs. 1-2: 14) disposed outward of the carcass layer (Figs. 1-2: 13) in a tire radial direction ([0007], [0013]); a tread rubber (Figs. 1-2: 15) disposed outward of the belt layer (Figs. 1-2: 14) in the tire radial direction ([0007], [0013]); a pair of sidewall rubbers (Figs. 1-2: 16) disposed outward of the carcass layer (Figs. 1-2: 13) in a tire lateral direction ([0007], [0013]); and an electrically conductive portion (Figs. 1-2: 52) extending between the pair of bead portions (Figs. 1-2: 11) and having at least one separation portion (Figs. 1-2: see how member 52 has a break in the crown region) ([0007]), the electrically conductive portion (Figs. 1-2: 52) having a linear structure ([0007], [0045]), the linear structure (Figs. 1-2, 5: 52) including an electrically conductive linear member (Fig. 5: 521) formed in a linear shape by molding an electrically conductive material with an electrical resistivity of less than 1 x 10^8 Q/cm ([0007], [0041], [0045]-[0046]). Hata further discloses that the electrically conductive portion has first and second members separated by the separation portion (Figs. 1-2: see how there are two members displaced from each other via the separation portion in the crown). Hata ‘742 further discloses that the electrically conductive portion (Figs. 1-2: 52) is formed by twisting (i.e. intertwining) a plurality of linear members including at least the one electrically conductive linear member (Fig. 5: 521) ([0045]). With such a configuration the rolling resistance of the tire is small as compared to a structure in which the conductive portion is formed of a rubber layer additionally installed in the tire ([0045]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the electrically conductive portion is formed by twisting (i.e. intertwining) a plurality of linear members including at least the one electrically conductive linear member so as to reduce the rolling resistance of the tire as is known in the substantially similar art, as taught by Hata ‘742. 

Regarding claim 8, Hata ‘031 does not expressly recite that the electrically conductive portion is formed by intertwining the electrically conductive linear member having an electrical resistivity of less than 1 x 10^8 Q/cm and a non-electrically conductive linear member having an electrical resistivity of 1 x 10^8 Q/cm or more.  
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claim 7. Hata ‘742 further teaches that the electrically conductive portion (Figs. 1-2: 52) is formed by twisting (i.e. intertwining) the electrically conductive linear member (Fig. 5: 521) having an electrical resistivity of less than 1 x 10^8 Q/cm and a non-electrically conductive linear member having an electrical resistivity of 1 x 10^8 Q/cm or more ([0047]). With such a configuration the rolling resistance of the tire is small as compared to a structure in which the conductive portion is formed of a rubber layer additionally installed in the tire ([0045]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the electrically conductive portion is formed by intertwining the electrically conductive linear member having an electrical resistivity of less than 1 x 10^8 Q/cm and a non-electrically conductive linear member having an electrical resistivity of 1 x 10^8 Q/cm or more so as to reduce the rolling resistance of the tire as is known in the substantially similar art, as taught by Hata ‘742. 

Regarding claim 9, Hata ‘031 does not expressly recite that the electrically conductive linear member is a metal fiber, and the non-electrically conductive linear member is an organic fiber.
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claims 7-8. Hata ‘742 further teaches that the electrically conductive linear member (Fig. 5: 521) is a metal fiber ([0128]), and the non-electrically conductive linear member (Fig. 5: 522) is an organic fiber ([0048], [0128]). With such a configuration the rolling resistance of the tire is small as compared to a structure in which the conductive portion is formed of a rubber layer additionally installed in the tire ([0045]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the electrically conductive linear member is a metal fiber, and the non-electrically conductive linear member is an organic fiber so as to reduce the rolling resistance of the tire as is known in the substantially similar art, as taught by Hata ‘742. 

Regarding claim 10, Hata ‘031 does not expressly recite that the electrically conductive portion is disposed sandwiched between the carcass layer and an adjacent member.  
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claim 7. Hata ‘742 further teaches that the electrically conductive portion (Figs. 1-2: 52) is disposed sandwiched between the carcass layer (Figs. 1-2: 13) and an adjacent member (Figs. 1-2: 18, 19) ([0058], [0060]). In this manner, static electricity is generated due to friction during tire rolling and the inner liner is charged, thereby the conductive portion is disposed close to the inner liner so that a conductive path from the inner liner to the conductive portion is properly secured ([0061]). In such a configuration, static electricity generated in the vehicle is released from the rim through the rim cushion rubber, the conductive portion, and the belt layer to the road surface from the earth tread, and thereby electrification of the vehicle due to static electricity is suppressed ([0062]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the electrically conductive portion is disposed sandwiched between the carcass layer and an adjacent member so as to properly secure a conductive path from the inner liner to the conductive portion and thereby suppress electrification of the vehicle due to static electricity as is known in the substantially similar art, as taught by Hata ‘742. 

Regarding claim 11, Hata ‘031 further discloses that the carcass layer has a coating rubber ([0015]). However, Hata ‘031 does not expressly recite the volume resistivity of the coating rubber.  
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claim 7. Hata ‘742 further teaches that coating rubber on the carcass layer has a volume resistivity of 1 x 10^8 Q*cm or more ([0018]). This reduces the rolling resistance of the tire ([0018]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the volume resistivity of the coating rubber is in the aforementioned range so as to reduce the rolling resistance of the tire, as is known in the substantially similar art, as taught by Hata ‘742. 

Regarding claim 12, Hata ‘031 does not expressly recite that the electrically conductive portion has a total fineness of from 20 dtex to 1000 dtex.  
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claim 7. Hata ‘742 further teaches that the electrically conductive portion (Figs. 1-2: 52) has a total fineness of from 20 dtex to 1000 dtex ([0050]). By setting the lower limit of the total fineness within the above range, disconnection of the conductive portion at the time of tire manufacturing is suppressed ([0050]). By setting the upper limit of the total fineness within the above range, disconnection of the conductive portion during tire rolling is suppressed ([0050]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the electrically conductive portion has a total fineness of from 20 dtex to 1000 dtex so as to suppressed disconnection of the conductive portion during manufacture of the tire as wells as during tire rolling, as is known in the substantially similar art, as taught by Hata ‘742.

Regarding claim 13, Hata ‘031 does not expressly recite that the electrically conductive portion has an elongation ratio of from 1.0% to 70.0%.
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claim 7. Hata ‘742 further teaches that the electrically conductive portion (Figs. 1-2: 52) has an elongation ratio of from 1.0% to 70.0% ([0052]). By setting the elongation to 1.0% of more, disconnection of the conductive portion during manufacture of the tire is suppressed ([0052]). By setting the elongation to 70.0% or less, disconnection of the conductive portion during tire rolling is suppressed ([0052]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the electrically conductive portion has an elongation ratio of from 1.0% to 70.0% so as to suppressed disconnection of the conductive portion during manufacture of the tire as wells as during tire rolling, as is known in the substantially similar art, as taught by Hata ‘742. 

Regarding claim 14, Hata ‘031 further discloses that the tread rubber includes a cap tread (Figs. 1-2: 151) constituting a tire ground contact surface, and an undertread (Figs. 1-2: 152) layered inward of the cap tread (Figs. 1-2: 151) in the tire radial direction, the cap tread (Figs. 1-2: 151) having a value of tan δ at 60°C ([0023]), and the cap tread (Figs. 1-2: 151) having a volume resistivity in the range of 1 x 10^8 Q*cm or more ([0021]). However, Hata ‘031 does not expressly recite that the cap tread has a value of tan δ at 60°C of 0.25 or less. 
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claim 7. Hata ‘742 further teaches that the tread rubber includes a cap tread (Figs. 1-2: 151) constituting a tire ground contact surface, and an undertread (Figs. 1-2: 152) layered inward of the cap tread (Figs. 1-2: 151) in the tire radial direction, the cap tread (Figs. 1-2: 151) having a value of tan δ at 60°C of 0.25 or less ([0023]), and the cap tread (Figs. 1-2: 151) having a volume resistivity in the range of 1 x 10^8 Q*cm or more ([0023]). This reduces the rolling resistance of the tire ([0023]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the cap tread has a value of tan δ at 60°C of 0.25 or less so as to reduce the rolling resistance of the tire, as is known in the substantially similar art, as taught by Hata ‘742. 

Regarding claim 15, Hata ‘031 further discloses that the sidewall rubber has a value of tan δ at 60°C ([0024]), and the sidewall rubber has a volume resistivity in the range of 1 x 10^8 Q*cm or more ([0024]). However, Hata ‘031 does not expressly recite that the sidewall rubber has a value of tan δ at 60°C of 0.20 or less. 
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claim 7. Hata ‘742 further teaches that the sidewall rubber has a value of tan δ at 60°C of 0.20 or less ([0025]), and the sidewall rubber has a volume resistivity in the range of 1 x 10^8 Q*cm or more ([0025]). This reduces the rolling resistance of the tire ([0025]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the sidewall rubber has a value of tan δ at 60°C of 0.20 or less so as to reduce the rolling resistance of the tire, as is known in the substantially similar art, as taught by Hata ‘742. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                               

/ROBERT C DYE/Primary Examiner, Art Unit 1749